Citation Nr: 9902586	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-12 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a stress fracture, left tibia, with callous 
formation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from May through 
October 1990.

This matter came to the Board of Veterans Appeals 
(Board) on appeal from a December 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  


REMAND

The veteran seeks a rating in excess of 20 percent for 
his left tibia disability.  The Court recently considered 
the question of functional loss as it relates to the 
adequacy of assigned disability ratings.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that it is not enough for an examiner to state a range of 
motion.  Rather, 38 C.F.R. § 4.40 required consideration 
of factors such as lack of normal endurance, functional 
loss due to pain, and pain on use; specifically 
limitation of motion due to pain on use including during 
flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court 
stated that there must be a full description of the 
effects of the disability on the veterans ordinary 
activity.  38 C.F.R. § 4.10.  

During a VA orthopedic examination in October 1994, it 
was noted that the veteran had persistent tenderness in 
the area of the previous stress fracture of the left 
tibia.  The examiner believed the tenderness to be real.  
A bone scan revealed increased accumulation of 
radiopharmaceutical in the distal tibia in the region of 
the cortical thickening seen on the left tibia.  This was 
reported to be consistent with either a stress fracture 
or a healed fracture in a weight-bearing long bone.

Following a VA orthopedic examination in May 1998, the 
examiner stated that the veterans stress fracture of the 
left tibia should have healed and should cause him 
absolutely no problems.  The examiner also stated that if 
the stress fracture had healed, there would be no way 
that the veterans pain would be worse with repeated use 
related to that injury and that there would be no way 
that it could affect his employment.  It was noted that 
the definitive test would be a bone scan and that if the 
bone scan was cold, the stress fracture was healed, and 
the veteran would not have a claim of any kind.  The 
examiner further noted that if the bone scan was hot, 
there could still be some activity in the area and that 
such findings would warrant computerized tomography (CT) 
to look for a continued fracture line or undiagnosed 
osteoma or other pathologic bone condition.

A bone scan, performed by VA in May 1998, revealed a 
minimal amount of increased bony activity in the distal 
left tibia.  The examiner stated that the overall 
appearance had not changed since 1994 and that the 
activity most likely represented a healed fracture but 
could also represent a stress fracture.  There was no 
evidence of osteomyelitis.  The bone scan was not 
returned to the physician who performed the May 1998 VA 
examination.

In August 1998, the veteran underwent another bone scan 
by VA.  There was mild focal uptake in the distal left 
tibia, unchanged from November 1994 and May 1998.  The 
interpreting physician stated that such uptake 
represented a healed fracture with remodeling.  There was 
no further comment as to the effect of the veterans left 
tibia disability on his employability.

The veterans most recent VA physical examination of his 
left tibia was performed in September 1998.  The examiner 
did not provide an adequate assessment of the functional 
impairment resulting from the disability, to include 
functional impairment on repeated use.  The record also 
reflects that a CT of the veterans left tibia has not 
been performed.

The veteran now maintains that he has pain and swelling 
in the area of the left tibia, which impair his ability 
to obtain and retain employment.  He states that he has 
lost many jobs due to physical disability.  During his 
hearing in June 1995, he testified that he was taking 
vocational rehabilitation classes to become a fire 
investigator.  Neither his employment records nor his 
vocational rehabilitation folder has been associated with 
the claims file.

In light of the foregoing, the Board is of the opinion 
that additional development of the record is necessary 
prior to further appellate consideration.  Accordingly, 
the case is remanded for the following actions:

1.  The RO should contact the veteran 
and request the names and addresses 
of his employers since 1994.  After 
obtaining any necessary 
authorization, the RO should then 
contact those employers and request 
copies of the veterans employment 
records.  This should include, but 
not be limited to, documentation of 
any time lost from work or the reason 
the veterans employment stopped.  

2.  The RO should associate the 
veterans vocational rehabilitation 
and education folder with the claims 
file.

3.  The RO should request the veteran 
to provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to an increased rating 
for the residuals of a fracture of 
the left tibia with callous 
formation.  After obtaining any 
necessary authorization, the RO 
should request copies of all 
indicated records not currently on 
file directly from the providers.  
The RO should request that the 
veteran also provide any additional 
relevant medical records he may 
possess.  

4.  Then, the RO should schedule the 
veteran for an orthopedic examination 
to determine the extent of current 
impairment from the residuals of the 
fractured left tibia.  All indicated 
tests and studies should be 
performed, including, but not be 
limited to, CT studies.  Any 
indicated consultations should also 
be scheduled.  The claims folder must 
be made available to the examiner so 
that the relevant medical history may 
be reviewed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional 
impairment due to pain.  The 
physician should provide an opinion 
concerning the degree of any pain.  
The physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  
Moreover, there must be a full 
description of the effects of the 
disability on the veterans ordinary 
activity.  The examiner should also 
provide an opinion concerning the 
impact of the disability on the 
veterans ability to work.  All 
opinions must be supported by clear 
and complete rationale.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of entitlement 
to a rating in excess of 20 percent 
for the residuals of a fractured left 
tibia with callous formation.  If the 
benefit sought on appeal is not 
granted to the veterans 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to 
the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is otherwise notified.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded 
by the Board of Veterans Appeals or by the United States 
Court of Veterans Appeals for additional development or 
other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1998) (Historical and Statutory Notes).  In addition, 
VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
